Name: Commission Decision of 29 April 1976 authorizing the French Republic not to apply Community treatment to tableware and other articles of a kind commonly used for domestic or toilet purposes, of porcelain or other kinds of pottery, other than common pottery and stoneware falling within heading Nos 69.11 and 69.12 C and D of the Common Customs Tariff, originating in Japan and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-07-22

 nan